Case 2:17-cv-06974-SJF-GRB Document 96 Filed 10/18/19 Page 1 of 3 PageID #: 938


                                                                                            FILED
 UNITED STATES DISTRICT COURT                                                               CLERK
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X             9:49 am, Oct 18, 2019
 EUGENE SCALIA, 1 Secretary of Labor, United                                        U.S. DISTRICT COURT
 States Department of Labor,                                                   EASTERN DISTRICT OF NEW YORK
                                                                                    LONG ISLAND OFFICE
                                     Plaintiff,                        ORDER
                                                                       17-CV-6974 (SJF) (GRB)
                       v.

 YIANNA FOOD CORP. d/b/a Williston Town
 House Diner, DIMAS CORPORATION, d/b/a Old
 Westbury Diner, DIMAS TOWER, d/b/a Towers on
 the Green, SPIROS DIMAS, Individually and as
 Officer, BAFTIJE DIMAS, individually and as Officer,
 and NADZIJE DIMAS, Individually,

                                      Defendants.
 ------------------------------------------------------------------X
 FEUERSTEIN, District Judge:

         Currently before the Court is Plaintiff’s appeal from an order of United States Magistrate

 Judge Gary R. Brown dated June 4, 2019. See Electronic Order (the “6/4 Order”); Transcript

 (“Tr.”), Docket Entry (“DE”) [59]. In that ruling, Magistrate Judge Brown ordered Plaintiff to,

 inter alia, provide a list of trial witnesses and produce unredacted witness statements for all

 Defendants’ employees and former employees interviewed by the Department of Labor during

 its investigation. On June 7, 2019, Plaintiff filed the witness list, which included thirty-one (31)

 non-party witnesses, see DE [61], produced unredacted statements for the individuals identified

 as trial witnesses, see DE [62-9], and appealed the 6/4 Order insofar as it directed production of

 unredacted statements of non-testifying employees. DE [62]. This Court stayed enforcement of

 that part of the 6/4 Order that is the subject of the appeal and ordered Plaintiff to provide copies



 1
   Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Clerk of the Court is directed to
 substitute plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor, in place of R.
 Alexander Acosta.
Case 2:17-cv-06974-SJF-GRB Document 96 Filed 10/18/19 Page 2 of 3 PageID #: 939



 of the eighteen (18) withheld, unredacted statements for in camera review. Elec. Order of

 6/27/19. Plaintiff timely complied with that order.

        The parties’ arguments for and against production are straightforward. Plaintiff asserts a

 government informant’s privilege that allows the government to “withhold from disclosure the

 identity of persons who furnish information of violations of law to officers charged with

 enforcement of that law.” Roviaro v. United States, 353 U.S. 53, 59, 77 S. Ct. 623, 1 L. Ed. 2d

 639 (1957). He claims that “all employees who provided interview statements are government

 informants whose identities are protected by the informant’s privilege because they provided

 information to the government (i.e., the Wage and Hour Division) regarding violations of the

 FLSA by Defendants.” Plaintiff’s Memorandum at 9, DE [62-1]. Implicitly acknowledging that

 the privilege is not absolute, Plaintiff argues that it only gives way where disclosure of the

 informant’s identity is essential to the fair determination of the case. Id. at 10; see also Tr. at 35

 (Plaintiff’s counsel notes that the Secretary “protects and withholds [employee’s identities] for as

 long as possible”). He also raises the specter of retaliation and intimidation directed at these

 individuals by Defendants should their identities be revealed. Defendants counter that the

 withheld statements are necessary to preparation of their defense and that Plaintiff’s claims of

 perceived retaliation and adverse action are vague and speculative. See Defendants

 Memorandum, DE [73]. They further note that the procedural posture of the case – discovery

 has closed and the trial date approaches – tips the balance in favor of disclosing the statements.

 Magistrate Judge Brown reasoned that the employee statements might well reveal material

 helpful to the defense, including, inter alia, for use in cross-examination, and are relevant to aid

 in their preparation for trial. He ordered immediate production because the trial date, which was

 subsequently adjourned, was imminent.



                                                        2
Case 2:17-cv-06974-SJF-GRB Document 96 Filed 10/18/19 Page 3 of 3 PageID #: 940



        This Court has conducted a thorough, in camera review of the withheld statements and

 finds that many of the statements are cumulative and/or do not provide any worthwhile

 information meriting disclosure of the witness’s identity. In addition, to the extent a witness

 merely stated the hours he or she worked, this information is readily accessible by Defendants

 through review of their own records. Several statements, however, reference other individuals

 who appear on Plaintiff’s trial witness list and provide information that may be relevant to

 Defendants’ trial preparation regarding those witnesses. Moreover, some of the witness

 statements were given by individuals who are no longer employed by Defendants and thus the

 purported threat of retaliation no longer exists. Taking into account the various issues, and

 balancing the Defendants’ need for the statements to adequately prepare for trial with the

 Plaintiff’s interest in protecting the identity of the witnesses, the following statements shall be

 produced to Defendants in unredacted form no later than November 29, 2019: TG00067;

 TG00071; TG00078; WTH00061; WTH00064-65.



 SO ORDERED.
                                                         /s/
                                                        Sandra J. Feuerstein
                                                        United States District Judge

 Dated: Central Islip, New York
        October 18, 2019




                                                       3
